June 16, 2009


Isaac M. Neuberger, Esq.
Neuberger, Quinn, Gielen, Rubin and Gibber, P.A.
1 South Street, 27th Floor
Baltimore, MD 21202


Re: Board Service


Dear Isaac:


Thank you for your service on our Board of Directors.  Your insight, experience
and guidance have been invaluable to the Company as it transitioned from a
private to a public company.  We appreciate both the seriousness with which you
approached the issues before the Board and the good nature with which you
expressed your opinions and ideas.  As an expression of our appreciation for
your contributions to the Company, we enclose a check for one year’s director’s
fee.


We wish you continued success and trust that you will remain a friend of the
Company.


Sincerely,

/s/ Barry
Zyskind                                                                      
Barry Zyskind